DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:
  Claim 1: "between first and second" should read "between the first and second" in the last line of the claim
Claims 2-15: “an article” should read “the article” as an article has already been defined in claim 1, which claims 2-15 all depend on  
Claim 11: “coversheeet” should read “coversheet”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kochamba et al. (US 2007/0244534 A1).
Regarding claim 1, Kochamba et al. disclose, in various embodiments, a manually shapeable article [0054] comprising: a shapeable member fig. 3c (10) comprising: a malleable core fig. 3c (44) comprising a first major surface (see fig. below) and a second major surface, wherein the first major surface and the second major surface are on opposite sides of the malleable core (see fig. below); a plurality of structured elements attached to the first major surface of the malleable core fig. 3b (26), wherein each first structured element of the plurality of first structured elements comprises a protrusion extending away from each other [0077] by an inter-element distance when the malleable core is in a flat configuration [0071, 0072, wherein the flat configuration is when the device is expanded as fig. 3b shows], and wherein the inter-element 

    PNG
    media_image1.png
    406
    731
    media_image1.png
    Greyscale

While Kochamba et al. do not disclose all the elements in one embodiment, it would have been obvious to one of ordinary skill in the art at the time of filing to combine certain features taught by various embodiments as needed/depending on desired use [0099]. 
	Regarding claim 2, Kochamba et al. disclose the article according to claim 1, wherein the plurality of first structured elements are attached to each other by a land portion extending between the plurality of structured elements (see fig. below).

    PNG
    media_image2.png
    362
    304
    media_image2.png
    Greyscale

Regarding claim 3, Kochamba et al. disclose the article according to claim 1, wherein the malleable core comprises metal [0073, 0097].
Regarding claim 4, Kochamba et al. disclose the article according to claim 1, wherein the malleable core comprises at least one layer of metal foil [0073].
Regarding claim 5, Kochamba et al. disclose the article according to claim 1, wherein one or both of (a) each first structured element of the plurality of first structured elements and (b) each second structured element of the plurality of second structured elements comprises a compressive layer fig. 3c (13) distal from the malleable core.
Regarding claim 6, Kochamba et al. disclose the article according to claim 5, wherein the compressible layer on one or both of (a) each first structured element of the plurality of first structured elements and (b) each second structured element of the 
Regarding claim 9, Kochamba et al. disclose the article according to claim 1, wherein one or both of the first coversheet and second coversheet comprises one or more layers selected from a foam layer, a polymeric film, a nonwoven sheet, a woven sheet, a knitted sheet, a mesh sheet, and a net sheet [0073, 0097].
Regarding claim 10, Kochamba et al. disclose the article according to claim 1, wherein one or both of the first coversheet and second coversheet comprises a compressible layer figs. 2b and 3c (13) [0062].
Regarding claim 12, Kochamba et al. disclose the article according to claim 1, wherein the shapeable member comprises a window opening fig. 5 (56) formed therein, wherein the shapeable member forms a frame around the window opening [0079, 0080]. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kochamba et al. (US 2007/0244534 A1) in view of Shelton, IV et al. (US 2010/0249516 A1).
Regarding claim 14, Kochamba et al. disclose the article according to claim 1, wherein the one or both of the first coversheet and second coversheet comprises an outer surface facing away from the shapeable member (see fig. below)…
However, Kochamba et al. do not disclose wherein the outer surface comprises a copolymer composition having a mean coefficient of friction of at least 0.2.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kochamba et al. with those of Shelton, IV et al. as Kochamba et al. teaches the device of claim 1 being composed of various materials such as “a mesh-like sheet or as a corrugated sheet of material made from… nylon implanted or impregnated with silicone” [0071]. The sleeve taught by Shelton, IV et al. can be made of an elastomeric material and to have a coefficient of friction “about 0.25” [0073]. Silicone elastomers are a type of elastomeric material.
Allowable Subject Matter
Claims 7, 8, 11, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775